IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE        FILED
                      OCTOBER 1998 SESSION
                                                November 4, 1998

                                                Cecil W. Crowson
                                               Appellate Court Clerk
STATE OF TENNESSEE,              )
                                 )    NO. 01C01-9709-CR-00426
      Appellee,                  )
                                 )    DAVIDSON COUNTY
VS.                              )
                                 )    HON. CHERYL BLACKBURN,
ROY DALE McGRIFF,                )    JUDGE
                                 )
      Appellant.                 )    (Motion to Withdraw Guilty Plea)



FOR THE APPELLANT:                    FOR THE APPELLEE:

ROBERT J. MENDES (AT HEARING)         JOHN KNOX WALKUP
Cummins Station, Ste. 507             Attorney General and Reporter
209 Tenth Avenue, South
Nashville, TN 37203                   CLINTON J. MORGAN
                                      Assistant Attorney General
                                      Cordell Hull Building, 2nd Floor
PETER D. HEIL (ON APPEAL)             425 Fifth Avenue North
P. O. Box 40651                       Nashville, TN 37243-0493
Nashville, TN 37204
                                      VICTOR S. JOHNSON, III
                                      District Attorney General

                                      MARY CAMPBELL
                                      GRADY MOORE
                                      Assistant Dist. Attorneys General
                                      Washington Square, Ste. 500
                                      222 Second Avenue, North
                                      Nashville, TN 37201-1649




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                    OPINION


       The defendant, Roy Dale McGriff, appeals the trial court’s order denying his

motion to withdraw his guilty plea. After a careful review of the record, we affirm the

judgment of the trial court.



                                          I.

       On the date defendant was scheduled for jury trial, defendant pled guilty to

attempted robbery and two counts of resisting arrest.          Pursuant to the plea

agreement, he received concurrent sentences of four years for attempted robbery

and six months for each offense of resisting arrest. Although the defendant stated

he was not guilty of the offenses, he stated it was in his best interest to enter the

guilty plea. The defendant was extensively questioned by the trial court concerning

his plea.

       Approximately one week after the plea, defendant filed a motion to withdraw

the guilty plea.    He alleged he was not competent to enter the plea and

subsequently amended the motion alleging ineffective assistance of counsel led to

his plea.

       At the hearing on his motion, the defendant testified as to his dissatisfaction

with the failure of his counsel to provide him with certain written documents. No

further testimony was offered by the defendant relating to his motion to withdraw the

guilty plea, and counsel stated he was relying upon the written motion.

       The trial court noted that the guilty plea was voluntarily entered on the

morning of trial with everyone prepared to go to trial. In fact, the jury was present

awaiting to begin the trial. The trial court concluded that defendant had not proven

withdrawal of the guilty plea was necessary to correct a “manifest injustice.”



                                          II.



       A defendant may withdraw a guilty plea “to correct manifest injustice...after

sentence, but before the judgment becomes final...” Tenn. R. Crim. P. 32(f). Upon

entering a plea of guilty pursuant to a plea agreement in which the defendant
waived his right to appeal, the judgment became final on the date of entry of the

plea. See Tenn. R. Crim. P. 37. Therefore, the motion to withdraw the guilty plea

was untimely since it was filed after the judgment became final. See State v.

Quentin L. Hall, C.C.A. No. 02C01-9802-CR-00040, Shelby County (Tenn. Crim.

App. filed August 28, 1998, at Jackson). The only avenue available to a defendant

in such a situation is through post-conviction proceedings. See Tenn. Code Ann.

§ 40-30-201 et seq.

       Even if the motion were timely, we would grant no relief. A motion to

withdraw a guilty plea addresses itself to the sound discretion of the trial court and

will not be disturbed on appeal except upon a showing of an abuse of that

discretion. State v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995). The

defendant presented no evidence to support his allegation of a manifest injustice.

The trial court did not abuse its discretion in denying the motion.

       Accordingly, we affirm the judgment of the trial court.




                                                  ____________________________
                                                  JOE G. RILEY, JUDGE


CONCUR:

____________________________
PAUL G. SUMMERS, JUDGE



____________________________
JOSEPH M. TIPTON, JUDGE